Case: 1:20-cv-06761 Document #: 1-1 Filed: 11/13/20 Page 1 of 7 PageID #:5




              EXHIBIT A
                                                   Case: 1:20-cv-06761 Document #: 1-1 Filed: 11/13/20 Page 2 of 7 PageID #:6

                                                                                                                                 FILED
                                                                                                                                 7/29/2020 12:59 PM
                                             Attorney No.31908                                                                   DOROTHY BROWN
                                             GDG:mac                                                                             CIRCUIT CLERK
FILED DATE: 7/29/2020 12:59 PM 2020L007984




                                                                  IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                  COOK COUNTY, IL
                                                                       COUNTY DEPARTMENT j LAW DIVISION                          2020L007984

                                             FALGUNI SONI,                                  )
                                                                                            )
                                                     Plaintiff,                             )
                                                                                            )
                                             v.                                             )      No.
                                                                                            )
                                             BURLINGTON COAT FACTORY OF                     )
                                             ILLINOIS, LLC,                                 )
                                                                                            )
                                                     Defendant.                             )

                                                                                     COMPLAINT AT LAW

                                                     The party who brings this action is Plaintiff, FALGUNI SONI.

                                                   The party complained of is Defendant, BURLINGTON COAT FACTORY OF
                                             ILLINOIS, LLC.

                                                                                          COUNT I
                                                                                      (Premises Liability)

                                                     Plaintiff, FALGUNI SONI, by counsel, as and for her Complaint against Defendant,

                                             BURLINGTON COAT FACTORY OF ILLINOIS, LLC, pleading in the alternative, alleges and

                                             states as follows:

                                                     1.      At all times complained of herein, Defendant was an Illinois entity doing business

                                             in Skokie, Cook County, Illinois.

                                                     2.      At all times complained of herein, Defendant owned and operated a clothing store

                                             located at 4849 Golf Road, Skokie, Cook County and State of Illinois (hereinafter referred to as

                                             "Premises").

                                                     3.      At all times complained of herein, Defendant invited the public, including

                                             Plaintiff, to its store and Premises.
                                                  Case: 1:20-cv-06761 Document #: 1-1 Filed: 11/13/20 Page 3 of 7 PageID #:7




                                                    4.      At all times complained of herein, Defendant, by and through its duly authorized

                                             officers, employees, agents and representatives, owned, controlled, managed, maintained and
FILED DATE: 7/29/2020 12:59 PM 2020L007984




                                             operated its store and Premises.

                                                    5.      At all times complained of herein, Defendant, by and through its duly authorized

                                             officers, employees, agents and representatives were present in its store picking up garbage,

                                             cleaning the floor and further controlling, maintaining and managing the premises owned and

                                             controlled by Defendant.

                                                    6.      Ab P aTbd[c ^U <TUT]SP]ckb _aTbT]RT' Xcb management and maintenance of its

                                             Premises, Defendant, knew, or in the exercise of ordinary care, should have known that the floor

                                             near its Registers of its Premises was in a dangerous and defective condition.

                                                    7.      In particular, Defendant knew or should have known that there was a liquid

                                             substance on the floor of its Premises and that was a hazard.

                                                    8.      At all times complained of herein, Defendant, knew, or in the exercise of ordinary

                                             care, should have known that pedestrians walking along and upon said premises would not have

                                             their attention directed toward a liquid substance on the floor, and that said condition was thereat

                                             and therein a hazard to pedestrians lawfully walking thereon.

                                                    9.      On or about August 14, 2018, Plaintiff was lawfully present at said Premises as a

                                             business invitee and customer of Defendant.

                                                    10.     At all times complained of herein, Plaintiff was in the exercise of due care and

                                             caution for herself and for the safety of others.

                                                    11.     On or about the above date and place, at or near 8:00 a.m., Plaintiff was walking

                                             near the Register in Defendantkb Premises when she slipped and fell due to the presence of a

                                             liquid substance on the floor.




                                                                                                 2
                                                   Case: 1:20-cv-06761 Document #: 1-1 Filed: 11/13/20 Page 4 of 7 PageID #:8




                                                     12.    At all times complained of herein, Defendant, through its agents, employees

                                             and/or servants had actual and/or constructive notice of the condition of the liquid substance on
FILED DATE: 7/29/2020 12:59 PM 2020L007984




                                             the floor.

                                                     13.    At all times complained of herein, Defendant owed a duty to use reasonable care

                                             to manage and maintain said Premises in a reasonably safe condition for the safety of its business

                                             invitees and customers, including Plaintiff and others lawfully present upon said Premises.

                                                     14.    Notwithstanding said duty, at said time and place Defendant was guilty of one or

                                             more of the following negligent acts or omissions:

                                                     a.     Allowed a wet liquid substance to pool on the floor of its Premises thereby
                                                            causing a hazardous condition for the business patrons and others lawfully
                                                            present, including Plaintiff;

                                                     b.     Failed to inspect the Premises, thereby failing to keep the Premises in a safe
                                                            condition;

                                                     c.     Failed to exercise ordinary care to keep and maintain the Premises in a proper and
                                                            safe condition;

                                                     d.     Failed to warn Plaintiff of the hazardous, dangerous and unsafe condition on the
                                                            Premises; and

                                                     e.     Was otherwise negligent and/or careless in the maintenance of the Premises.

                                                     15.    As a direct and proximate result of one or more of the foregoing negligent acts

                                             and/or omissions of Defendant, Plaintiff slipped and fell on the liquid substance on the floor at or

                                             near the Register in <TUT]SP]ckb Hremises.

                                                     16.    That as a further direct and proximate result of one or more of the foregoing

                                             negligent acts and/or omissions of Defendant, Plaintiff was injured, with accompanying pain and

                                             suffering, sustained a loss of his normal life, became liable to pay for necessary and reasonable

                                             medical treatment and services and lost wages all to the economic and non-economic damages to

                                             Plaintiff.



                                                                                              3
                                                   Case: 1:20-cv-06761 Document #: 1-1 Filed: 11/13/20 Page 5 of 7 PageID #:9




                                                     WHEREFORE, Plaintiff, FALGUNI SONI, by counsel, hereby demands judgment in her

                                             favor and against Defendant, BURLINGTON COAT FACTORY OF ILLINOIS, LLC, in an
FILED DATE: 7/29/2020 12:59 PM 2020L007984




                                             amount in excess of $50,000.00, plus the costs of bringing this suit.

                                                                                         COUNT II
                                                                                        (Negligence)

                                                     Plaintiff, FALGUNI SONI, by counsel, as and for her Complaint against Defendant,

                                             BURLINGTON COAT FACTORY OF ILLINOIS, LLC, pleading in the alternative, alleges and

                                             states as follows:

                                                     1.      At all times complained of herein, Defendant was an Illinois entity doing business

                                             in Skokie, Cook County, Illinois.

                                                     2.      At all times complained of herein, Defendant owned and operated a clothing store

                                             located at 4849 Golf Road, Skokie, Cook County and State of Illinois (hereinafter referred to as

                                             "Premises").

                                                     3.      At all times complained of herein, Defendant invited the public, including

                                             Plaintiff, to its store and Premises.

                                                     4.      At all times complained of herein, Defendant, by and through its duly authorized

                                             officers, employees, agents and representatives, owned, controlled, managed, maintained and

                                             operated its store and Premises.

                                                     5.      At all times complained of herein, Defendant, by and through its duly authorized

                                             officers, employees, agents and representatives were present in its store picking up garbage,

                                             cleaning the floor and further controlling, maintaining and managing the premises owned and

                                             controlled by Defendant.




                                                                                              4
                                                  Case: 1:20-cv-06761 Document #: 1-1 Filed: 11/13/20 Page 6 of 7 PageID #:10




                                                    6.      Ab P aTbd[c ^U <TUT]SP]ckb _aTbT]RT' Xcb management and maintenance of its

                                             Premises, Defendant, knew, or in the exercise of ordinary care, should have known that the floor
FILED DATE: 7/29/2020 12:59 PM 2020L007984




                                             near its Registers of its Premises was in a dangerous and defective condition.

                                                    7.      In particular, Defendant knew or should have known that there was a liquid

                                             substance on the floor of its Premises and that was a hazard.

                                                    8.      At all times complained of herein, Defendant, knew, or in the exercise of ordinary

                                             care, should have known that pedestrians walking along and upon said premises would not have

                                             their attention directed toward a liquid substance on the floor, and that said condition was thereat

                                             and therein a hazard to pedestrians lawfully walking thereon.

                                                    9.      On or about August 14, 2018, Plaintiff was lawfully present at said Premises as a

                                             business invitee and customer of Defendant.

                                                    10.     At all times complained of herein, Plaintiff was in the exercise of due care and

                                             caution for herself and for the safety of others.

                                                    11.     On or about the above date and place, at or near 8:00 a.m., Plaintiff was walking

                                             near the Register in Defendantkb Premises when she slipped and fell due to the presence of a

                                             liquid substance on the floor.

                                                    12.     At all times complained of herein, Defendant owed a duty to use reasonable care

                                             to manage and maintain said Premises in a reasonably safe condition for the safety of its business

                                             invitees and customers, including Plaintiff and others lawfully present upon said Premises.

                                                    13.     Notwithstanding said duty, at said time and place Defendant was guilty of one or

                                             more of the following negligent acts or omissions:

                                                    a.      Allowed a wet liquid substance to pool on the floor of its Premises thereby
                                                            causing a hazardous condition for the business patrons and others lawfully
                                                            present, including Plaintiff;




                                                                                                 5
                                                  Case: 1:20-cv-06761 Document #: 1-1 Filed: 11/13/20 Page 7 of 7 PageID #:11




                                                     b.     Failed to inspect the Premises, thereby failing to keep the Premises in a safe
                                                            condition;
FILED DATE: 7/29/2020 12:59 PM 2020L007984




                                                     c.     Failed to exercise ordinary care to keep and maintain the Premises in a proper and
                                                            safe condition;

                                                     d.     Failed to warn Plaintiff of the hazardous, dangerous and unsafe condition on the
                                                            Premises; and

                                                     e.     Was otherwise negligent and/or careless in the maintenance of the Premises.

                                                     14.    As a direct and proximate result of one or more of the foregoing negligent acts

                                             and/or omissions of Defendant, Plaintiff slipped and fell on the liquid substance on the floor at or

                                             near the Register in <TUT]SP]ckb Hremises.

                                                     15.    That as a further direct and proximate result of one or more of the foregoing

                                             negligent acts and/or omissions of Defendant, Plaintiff was injured, with accompanying pain and

                                             suffering, sustained a loss of his normal life, became liable to pay for necessary and reasonable

                                             medical treatment and services and lost wages all to the economic and non-economic damages to

                                             Plaintiff.

                                                     WHEREFORE, Plaintiff, FALGUNI SONI, by counsel, hereby demands judgment in her

                                             favor and against Defendant, BURLINGTON COAT FACTORY OF ILLINOIS, LLC, in an

                                             amount in excess of $50,000.00, plus the costs of bringing this suit.

                                                                                           Guy D. Geleerd, Jr.
                                                                                           For Plaintiff
                                                                                           GUY DELSON GELEERD, JR. TRIAL LAWYER LLC
                                                                                           GUMBINER INJURY LAW GROUP
                                                                                           180 N. Michigan Avenue j Suite 2100
                                                                                           Chicago, IL 60601
                                                                                           Tel. 312-236-9751
                                                                                           Fax. 312-276-8020
                                                                                           Email guy.geleerd@gmail.com




                                                                                              6
